Title: To George Washington from James McHenry, 6 April 1797
From: McHenry, James
To: Washington, George



Dear Sir,
Philadelphia 6 April 1797.

I have received to-day your letter of the 3d inst. which contained the agreeable account of your safe arrival at home, and the objects with which you are surrounded. I am not sorry to hear that you have found so immediate employment; for altho’ I wish the hammering business was over and the smell of the oil gone I do not think either so great an enemy to happiness as having nothing to do. I very well remember, that before you brought me back into public life I always experienced somewhat of restlessness in the interval between dropping one pursuit and finding out another.
I have seen Gen. Lee, and have no reason to suppose from his information that any thing has happened to affect the house of Reed & Ford. I shall however make further inquiry and advise you accordingly.
I have got the Plate, images, two large Coolers & three small ones in one of my rooms, where they can remain till a fit opportunity offers to dispose of them or send them down.
Mr Lear had not received the deeds from Richmond when here, but expected them very soon. I believe every thing has been conducted fairly and as it ought to have been.
And now for a little news which I wish were of a better kind, or less unpleasant.
By Mr Kings last letter, it appears “that Mr Pinckney had received an order from the directory to leave Paris on the 28 of Jany and that he left it on the 30th.” This is the last official information. About an hour since Mr Vaughan told me that the Birds of London had received a packet from Mr Pinckney dated (I think) the

21 Febry Paris, containing letters for his friends in Charles town to be forwarded; that he concluded from thence that Mr Pinkney had not left Paris, at that date. I am Dr Sir most sincerely and affectionately yours

James McHenry


Mr Murray Mrs Murray & Mr Dandridge sail on Sunday in the freinds for Amsterdam direct.

